Case 1:16-cr-00640-BMC Document 649 Filed 04/18/19 Page 1 of 2 PageID #: 8408




                                                                    April 18, 2019


   Dear Judge Cogan:	
    	
   We write to join Mr. Levy's letter with respect to today's Court order regarding the
   length of the parties' opening statements. Although the Court just denied Mr.
   Levy’s request to extend openings, the Court noted that “[t]here is … sufficient
   time for the parties to modify their openings if they are longer.” Given the timing
   of the Passover holiday, which is one of the most holy times of the Jewish year,
   this presents a significant and serious logistical problem. Mr. Nordlicht
   is absolutely unavailable to conduct work or communicate with the trial team
   beginning tomorrow through Sunday night. As an Orthodox Jew, Mr. Nordlicht
   "goes dark" during the period of time that his team would need to confer with him
   regarding the condensed opening statement. Furthermore, one or more of his
   attorneys will be celebrating Passover and unavailable for significant parts of the
   weekend. Indeed, Mr. Levy also celebrates Passover as do many of the other
   lawyers on the case.	
    	
   Mr. Nordlicht’s counsel previously announced in open court that his opening
   would last one-and-a-quarter hours. Mr. Levy’s counsel made a similar
   representation, and the government objected, at the time, to neither. Accordingly,
   both the Court and the government have known for quite some time that Mr.
   Nordlicht's opening was scheduled to last approximately one-and-a-half hours. In
   an enormously complex case of this magnitude that is expected to last eight
   weeks, we respectfully submit that it would severely prejudice Mr. Nordlicht not to
   be able to preview the evidence for the jury in a fulsome way. Counsel is, of
   course, aware that opening statements are meant only to preview the evidence,
   not give argument; that said, over the course of such a long trial, the extra
   minimal time that we ask the Court to allow Mr. Nordlicht to present in opening
   statements will go far in focusing the jury's attention on important matters,
   allowing them to understand often obtuse testimony regarding complex matters. 	
    	
   Mr. Nordlicht respectfully requests that the Court reconsider its decision about
   the length of opening statements and permit an opening of one-and-a-quarter
                        40 SW 13th St., Ste. 901| Miami, FL 33130
                          PH: 305-999-5100 | FX: 305-999-5111
                                 www.baezlawfirm.com
Case 1:16-cr-00640-BMC Document 649 Filed 04/18/19 Page 2 of 2 PageID #: 8409




   hours. If the Court will not, Mr. Nordlicht alternatively requests that the Court
   grant a continuance until Wednesday, April 24 for opening statements to begin
   so that Mr. Nordlicht has the opportunity to have a meaningful role in his
   defense. 	
    	
                                                              Respectfully submitted,

                                                              Jose A. Baez, Esquire. 	
   		




                         40 SW 13th St., Ste. 901| Miami, FL 33130
                           PH: 305-999-5100 | FX: 305-999-5111
                                  www.baezlawfirm.com
